                   Case 2:20-cv-00855-RAJ Document 5 Filed 06/05/20 Page 1 of 2


 1

 2

 3

 4

 5                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6

 7

 8   TOM      MONTGOMERY           as    Personal    NO. 2:20-cv-00855-RAJ
     Representative of the Estate of MICHAEL
 9   TRAVIS CLINARD, deceased; JENNIFER              DEMAND FOR JURY TRIAL
     MONTGOMERY; T.C., by and through
10   guardian ad litem Michael B. Smith; Z.C., by
     and through guardian ad litem Michael B.
11   Smith; A.C. by and through guardian ad litem
     Michael B. Smith,
12
     Plaintiffs,
13
     v.
14
     KING COUNTY, a political subdivision of the
15   State of Washington, TODD CLARK, in his
     personal capacity; JOHN DIAZ, in his personal
16   capacity; HIKARI (KARI) TAMURA, in her
     personal capacity; MYRON ALLEN, in his
17   personal capacity; DANOTRA MCBRIDE, in
     her individual capacity; STEWART HANNEY,
18   in his personal capacity; CATHERINE
     HOMER, in her personal capacity; BENJAMIN
19   SANDERS, in his personal capacity; LISA
     PETERSON, in her personal capacity;
20   SUEANNE BRENT, in her personal capacity;
     MICHAEL KILBOURNE, in his personal
21   capacity; JOHN DOE 1 (“OCAMPO”), in
     his/her personal capacity; JANE DOE 2
22   (“REBECCA”), in her personal capacity; JOHN
     and JANE DOES 3-10, in their personal
23   capacities,

24   Defendants.

25
     DEMAND FOR JURY TRIAL - 1                                      Galanda Broadman PLLC
                                                                    8606 35th Avenue NE, Ste. L1
                                                                    Mailing: P.O. Box 15146
                                                                    Seattle, WA 98115
                                                                    (206) 557-7509
              Case 2:20-cv-00855-RAJ Document 5 Filed 06/05/20 Page 2 of 2


 1         PLAINTIFFS hereby request this case be tried before a jury of twelve (12) persons pursuant

 2   to LCR 38(b).

 3         Respectfully submitted this 5th day of June, 2020.

 4                                                     GALANDA BROADMAN, PLLC

 5                                                      s/Ryan D. Dreveskracht
                                                       Ryan D. Dreveskracht, WSBA #42593
 6                                                      s/Gabriel S. Galanda
                                                       Gabriel S. Galanda, WSBA #30331
 7                                                     Attorneys for Plaintiffs
                                                       P.O. Box 15146 Seattle, WA 98115
 8                                                     (206) 557-7509 Fax: (206) 299-7690
                                                       Email: ryan@galandabroadman.com
 9                                                     Email: gabe@galandabroadman.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DEMAND FOR JURY TRIAL - 2                                            Galanda Broadman PLLC
                                                                          8606 35th Avenue NE, Ste. L1
                                                                          Mailing: P.O. Box 15146
                                                                          Seattle, WA 98115
                                                                          (206) 557-7509
